DETAILED ACTION
This office action is responsive to application 16/993,042 filed on August 13, 2020.  Claims 1-19 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 8/13/20 and 4/20/21 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (US 2018/0299646).  The Pan reference was cited in the IDS filed April 20, 2021.

	Consider claim 1, Pan teaches:
	An apparatus (see figure 10) comprising: 
	at least one processor programmed (“The main control unit 220 includes a microprocessor, operates according to the control program or control data stored in the storage unit 212, and integrally controls the respective units of the smartphone 200.”  See paragraph 0160.) to perform operations of the following units: 
	a focus detection unit configured to detect a defocus amount (e.g. a contrast value, paragraphs 0054-0058); and 
	a control unit configured to control a focus lens (“focus lens”, paragraph 0043) to move based on the defocus amount (see paragraphs 0055-0059), 
	wherein the control unit includes three speed control patterns of acceleration control, constant speed control, and deceleration control (“The search control unit 110 selectively performs any one of acceleration and deceleration control such that a movement speed of the focus lens is decelerated after the movement speed is accelerated and constant speed control such that the movement speed of the focus lens is constant, as driving control of the focus lens in a case where the focus lens is moved in order to calculate the evaluation value.”  See paragraph 0061.), and 
	the speed control patterns are changed based on at least two or more parameters (For instance, the speed control patterns are changed based on a maximum body) and lens performance information, figure 4, paragraphs 0083-0097, 0072 and 0076.).

	Consider claim 2, and as applied to claim 1 above, Pan further teaches that one of the parameters is duration of the acceleration control, and the speed control patterns are shifted from the acceleration control to the constant speed control in a case where the duration of the acceleration control exceeds a predetermined time (For instance, as shown in figure 3, when the duration of acceleration control results in the focus lens reaching a first movement speed (V1, i.e. after a predetermined amount of time), the speed control pattern is switched from acceleration control to constant speed control, paragraph 0066.).

	Consider claim 3, and as applied to claim 1 above, Pan further teaches that one of the parameters is the defocus amount, and the speed control patterns are shifted from the constant speed control to the deceleration control in a case where the defocus amount is less than a predetermined value (For instance, as shown in figure 3, in a case where the defocus amount (A2) is less than a predetermined amount (e.g. less than the peak amount), the speed control pattern is switched from the constant speed control to the deceleration control (e.g. at X1), paragraphs 0068-0070.).

	Consider claim 4, and as applied to claim 1 above, Pan further teaches that one of the parameters is a distance to an infinite distance end of the focus lens, and the speed control patterns are shifted from the constant speed control to the deceleration 

	Consider claim 5, and as applied to claim 1 above, Pan further teaches that the control unit controls speed based on duration of the acceleration control in a case where the acceleration control is executed (e.g. according to the acceleration period shown in figure 3, paragraph 0066), controls speed at a predetermined speed in a case where the constant speed control is executed (e.g. during the period where the speed is “V1” in figure 3, paragraph 0066), and controls speed based on the defocus amount in a case where the deceleration control is executed (e.g. based on the defocus amount (A2) determined at step X1 of figure 3, paragraphs 0069 and 0070).

	Consider claim 10, and as applied to claim 1 above, Pan further teaches that the constant speed control is shifted to the deceleration control in a case where the defocus amount is less than a predetermined value (For instance, as shown in figure 3, in a case where the defocus amount (A2) is less than a predetermined amount (e.g. less than the peak amount), the speed control pattern is switched from the constant speed control to the deceleration control (e.g. at X1), paragraphs 0068-0070.), and wherein the predetermined value is changed depending on a focal length (The peak amount 

	Consider claim 11, and as applied to claim 1 above, Pan further teaches that a predetermined value is a fixed value in a case where a focal length is a first length or more and in a case where the focal length is a second length or less (For instance, the first movement speed (V1), the second movement speed (V2) and the deceleration (adec) are all fixed values (paragraphs 0072 and 0075-0077), and are thus unaffected by focal length.).

	Claim 12 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

	Consider claim 13, and as applied to claim 12 above, Pan further teaches that one of the parameters is duration of the acceleration control, and the speed control patterns are shifted from the acceleration control to the constant speed control in a case where the duration of the acceleration control exceeds a predetermined time (For instance, as shown in figure 3, when the duration of acceleration control results in the focus lens reaching a first movement speed (V1, i.e. after a predetermined amount of time), the speed control pattern is switched from acceleration control to constant speed control, paragraph 0066.).



	Consider claim 15, and as applied to claim 12 above, Pan further teaches that one of the parameters is a distance to an infinite distance end of the focus lens, and the speed control patterns are shifted from the constant speed control to the deceleration control in a case where a distance to the infinite distance end is less than a predetermined value (For instance, taking the left side of figure 3 to be the nearest end and the right side of figure 3 to be the infinite end (paragraph 0066), in a case where a distance to the infinite distance end (e.g. the right side in figure 3) is less than a predetermined value (e.g. at focus position X1), the speed control patterns are shifted from the constant speed control to the deceleration control, paragraphs 0068-0070.).

	Consider claim 16, Pan teaches a non-transitory storage medium storing a program for controlling an apparatus, wherein the program executes a process via a computer (see paragraphs 0153 and 0160).  The rest of claim 16 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

	Consider claim 17, and as applied to claim 16 above, Pan further teaches that one of the parameters is duration of the acceleration control, and the speed control patterns are shifted from the acceleration control to the constant speed control in a case where the duration of the acceleration control exceeds a predetermined time (For instance, as shown in figure 3, when the duration of acceleration control results in the focus lens reaching a first movement speed (V1, i.e. after a predetermined amount of time), the speed control pattern is switched from acceleration control to constant speed control, paragraph 0066.).

	Consider claim 18, and as applied to claim 16 above, Pan further teaches that one of the parameters is the defocus amount, and the speed control patterns are shifted from the constant speed control to the deceleration control in a case where the defocus amount is less than a predetermined value (For instance, as shown in figure 3, in a case where the defocus amount (A2) is less than a predetermined amount (e.g. less than the peak amount), the speed control pattern is switched from the constant speed control to the deceleration control (e.g. at X1), paragraphs 0068-0070.).

	Consider claim 19, and as applied to claim 16 above, Pan further teaches that one of the parameters is a distance to an infinite distance end of the focus lens, and the speed control patterns are shifted from the constant speed control to the deceleration control in a case where a distance to the infinite distance end is less than a predetermined value (For instance, taking the left side of figure 3 to be the nearest end .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Saito et al. (US 2015/0296128).

	Consider claim 6, and as applied to claim 1 above, Pan does not explicitly teach that the focus detection unit detects the defocus amount based on a pair of signals generated by photoelectric conversion of light fluxes having passed through different pupil regions of an imaging optical system.
	Saito et al. similarly teaches detecting a defocus amount (Def2) based on a contrast evaluation value (see step 250, figure 14, paragraphs 0092 and 0094).
	However, Saito et al. additionally teaches that the contrast evaluation value is detected based on a pair of signals generated by photoelectric conversion of light fluxes having passed through different pupil regions of an imaging optical system (A and B image signals corresponding to respectively different pupil regions of an imaging optical system are added in step 220 of figure 14 in order to calculate the defocus amount Def2 in step 250, see figure 14, paragraphs 0052, 0080, 0082 and 0086-0092.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the focus detection unit taught by Pan detect the defocus amount based on a pair of signals generated by photoelectric conversion of light fluxes having passed through different pupil regions of an imaging optical system as taught by Saito et al. as this only involves combining prior art elements according to known methods to yield predictable results such as producing contrast evaluation values enabling accurate focus detection to be performed (Saito et al., paragraph 0095).

	Consider claim 8, and as applied to claim 6 above, Pan further teaches that the imaging optical system (1) includes a focus lens (“focus lens”, paragraph 0040).
	However, Pan does not explicitly teach that the imaging optical system includes a zoom lens.
	Saito et al. similarly teaches that the imaging optical system (see figure 1) includes a focus lens (105, paragraph 0033).
	However, Saito et al. additionally teaches that the imaging optical system (see figure 1) includes a zoom lens (103, paragraph 0033).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging optical system taught by Pan include a zoom lens as taught by Saito et al. for the benefit of enabling the imaging magnification to be varied (Saito et al., paragraph 0033).

	Consider claim 7, and as applied to claim 1 above, Pan does not explicitly teach that the focus detection unit detects the defocus amount based on a signal output from an image sensor including micro lenses arrayed two-dimensionally, each of the micro lenses corresponding to a plurality of photoelectric conversion elements.
	Saito et al. similarly teaches detecting a defocus amount (Def2) based on a contrast evaluation value (see step 250, figure 14, paragraphs 0092 and 0094).
	However, Saito et al. additionally teaches that the focus detection unit detects the defocus amount based on a signal output from an image sensor including micro lenses arrayed two-dimensionally, each of the micro lenses corresponding to a plurality of 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the focus detection unit taught by Pan detect the defocus amount based on a pair of signals generated by photoelectric conversion of light fluxes having passed through different pupil regions of a microlens and incident on a plurality of photoelectric conversion elements as taught by Saito et al. as this only involves combining prior art elements according to known methods to yield predictable results such as producing contrast evaluation values enabling accurate focus detection to be performed (Saito et al., paragraph 0095).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

Consider claim 9, the prior art of record does not teach nor reasonably suggest that in the acceleration control, duration of the acceleration control is changed depending on a predetermined time, wherein, in the deceleration control, duration of the deceleration control is changed depending on a deceleration coefficient, and wherein the predetermined time and the deceleration coefficient are changed so that the duration of the deceleration control becomes longer than the duration of the acceleration control, in combination with the other elements recited in parent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Xu (US 2021/0006707) teaches adjusting a speed of a lens based upon a definition (see figure 2), and of acceleration, deceleration and uniform speed driving modes (see paragraphs 0089-0093).
Watanabe (US 2018/0143396) teaches acceleration, deceleration and uniform speed driving modes (see figure 2).
Masuda (US 2005/0128339) teaches acceleration, deceleration and uniform speed driving modes (see figure 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696